DETAILED ACTION
This is a first Non-Final Rejection on the merits in response to the application filed 03/22/19.  The request for foreign priority to a corresponding German application filed 09/22/16 has been received and is proper.  Claims 8-21 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  the claim ends with a semicolon (“;”) instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Itou
Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itou et al. (DE 112012005188) (cited by Applicant) (Translation attached).  Itou is directed to a brake condition diagnostic apparatus for an electromagnetically actuable brake.  See Abstract. 
Claim 8: Itou discloses a method for monitoring an electromagnetically actuable brake [see Fig. 12; para. 0026] having an energizable coil (4a) that interacts with a tractive electromagnet (4) that is linearly movable, comprising: acquiring a value of current flowing through the coil [see para. 0037]; conveying the acquired current value to an evaluation unit (6, 8-10); intermittently increasing a voltage applied at the coil [see para. 0038]; determining a relative position of the tractive electromagnet with respect to the coil based on an current characteristic induced based on the intermittently increased voltage [see para. 0039-42]; and determining, based on the determined relative position, whether the brake is in an applied state or in a released state [see para. 0042-43].  See Fig. 12.
Claim 9: Itou discloses that the current characteristic includes a characteristic of a current rise.  See para. 0038. 
Claim 10: Itou discloses that the tractive electromagnet includes a permanent magnet.  See para. 0027. 
Claim 11: Itou discloses that the applied state, a wear state of a brake pad of the brake is determined from the determined position.  See para. 0061, 0088. 
Claim 12: Itou discloses that a spring element (2) of the brake is able to press a brake pad support against a part having a brake surface and/or a brake drum (1) with the aid of the tractive electromagnet, in order to generate a friction torque when the coil is in a currentless state.  See Fig. 12. 
Claim 13: Itou discloses that the current characteristic starts at zero in the applied state.  See Fig. 12 (without current, spring 2 applies shoe 3). 
Claim 14: Itou discloses determining an opening force of the brake and/or a duration of an opening process and/or a release process from the current characteristic acquired during release of the brake and/or from the current characteristic acquired at a change in state of the brake from the applied to the released state of the brake; and monitoring the opening force and/or the duration of the opening process and/or the release process for exceedance of a first threshold value (Fsmax) and/or a drop below a second threshold value (Fsmin).  See para. 0060-61. 
Claim 15: Itou discloses displaying and/or transmitting a warning and/or an error report and/or triggering of an action based on the monitoring.  See para. 0067-68. 
Claim 16: Itou discloses determining local extremes of the current characteristic acquired during the release of the brake; and determining the duration of the opening process and/or the release process based on a time interval of two consecutive extremes and/or extreme ranges.  See para. 0075-76. 
Claim 17: Itou discloses determining an ohmic resistance of the coil based on the voltage applied at the coil and the current flowing through the coil; and determining a temperature of the brake based on the ohmic resistance.  See para. 0028. 
Claim 18: Itou discloses that the ohmic resistance is determined in an operating state of the brake that exhibits a constant value of the current amount.  See para. 0028. 
Claim 19: Itou discloses monitoring, in an operating state of the brake that features a constant value of current amount of current flowing through the coil, the acquired current value with regard to an exceeding of a first threshold value and/or a drop below a second threshold value; and displaying and/or transmitting, via a bus system, a warning as a function of the monitoring.  See para. 0070-71.
Claim 20: Itou discloses that acquiring and monitoring, in a continuously released state, a value of current amount of current flowing through the coil, with regard to impermissibly high deviations; and displaying and/or transmitting, via a data bus, a warning as a function of the acquiring and monitoring.  See para. 0070-71. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Itou
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou. 
Claim 21: Itou discloses an electromagnetically actuable brake [Fig. 12]; an evaluation unit (6, 8-10); and a current acquisition device (7) adapted to acquire a value of current flowing through a coil (4a) of the brake and to transmit the acquired value to the evaluation unit; wherein the vehicle is adapted to perform the method recited in claim 8.  See Fig. 12.
Itou discloses all the limitations of this claim except for an explicit recitation of where the electromechanical brake and brake drum are employed, namely, in a vehicle with wheels.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ the Itou electromechanical brake in a wheeled vehicle that can be steered because this is largely implied given the use of a brake drum (1), and brakes are universally known to be used in vehicles, which include a frame with steerable wheels, etc. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 2, 2022